Title: V. To Archibald Stuart, 12 February 1801
From: Jefferson, Thomas
To: Stuart, Archibald



Th:J. to A. Stuart.
Washington Feb. 12. 1801. 7. A.M.

The H. of R. has been in conclave ever since 2 aclock yesterday. 25. ballots have been taken, & were invariably 8. 6. & 2. divided. the intervals of balloting were from half an hour to an hour. I can venture nothing more by post but my affectionate salutations.

P.S. 1. P.M. the H. of R. suspended the balloting from 7. to 12. this morning, & after trying a few balots again with the same effect suspended it till 11. A.M. tomorrow.
